Case 5:19-cv-00162-MWF-SP Document 23 Filed 06/04/19 Page 1 of 3 Page ID #:82


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. EDCV 19-162-MWF (AFMx)                            Date: June 4, 2019
Title:   James Rutherford v. La Placita Party Time, et al.
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                             Court Reporter:
          Rita Sanchez                              Not Reported

          Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
          None Present                              None Present

Proceedings (In Chambers): ORDER DISMISSING DEFENDANT ABESUD
                           HALUM; ORDER TO SHOW CAUSE

      On January 28, 2019, Plaintiff James Rutherford commenced this action against
Defendants La Placita Party Time (“La Placita”) and Abesud Halum. (Complaint
(Docket No. 1)). On March 20, 2019, Plaintiff filed a First Amended Complaint
(“FAC”) as of right, replacing La Placita with Qaqi Brothers, Inc. (“Qaqi”). (Docket
No. 14).

       On March 25, 2019, the Court issued an Order to Show Cause (the “OSC”),
directing Plaintiff to explain why “this action should not be dismissed for lack of
prosecution” as to Defendant Halum. (Docket No. 19). The Court indicated that it
would accept a Proof of Service of the Summons and Complaint on all Defendants.
(Id.). The Court further indicated that if “the Proof of Service requires Defendant’s
future Response, and if Defendant does not timely file such a Response, Plaintiff must
file an Application to Clerk to Enter Default (‘Default Application’) within five days
after that Response due date.” (Id. at 2). The Court noted that “[f]ailure to do so will
be deemed abandonment of this action and the Court will immediately dismiss it for
lack of prosecution.” (Id.).

      On March 26, 2019, Plaintiff filed a Proof of Service indicating that Defendant
Halum was served on the same day, with a response due April 20, 2019. (Docket No.
15). No response has been filed, so Plaintiff was required to file a Default Application
by no later than April 25, 2019. As of June 4, 2019, Plaintiff has failed to do so.


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
Case 5:19-cv-00162-MWF-SP Document 23 Filed 06/04/19 Page 2 of 3 Page ID #:83


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

Case No. EDCV 19-162-MWF (AFMx)                            Date: June 4, 2019
Title:   James Rutherford v. La Placita Party Time, et al.
       It is well-established that a district court has authority to dismiss a plaintiff’s
action due to her failure to prosecute and/or to comply with court orders. See Fed. R.
Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629-30 (1962) (noting that
district court’s authority to dismiss for lack of prosecution is necessary to prevent
undue delays in the disposition of pending cases and avoid congestion in district court
calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (stating that district
court may dismiss action for failure to comply with any order of the court).

       Before ordering dismissal, the Court must consider five factors: (1) the public’s
interest in expeditious resolution of litigation; (2) the Court’s need to manage its
docket; (3) the risk of prejudice to Defendant; (4) the public policy favoring the
disposition of cases on their merits; and (5) the availability of less drastic sanctions.
See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to prosecute); Ferdik, 963
F.2d at 1260-61 (failure to comply with court orders).

      Taking all of these factors into account, dismissal of Defendant Halum for lack
of prosecution and failure to comply with the OSC is warranted. Accordingly,
Defendant Halum is DISMISSED without prejudice.

       On April 3, 2019, Plaintiff also filed a Proof of Service indicating that
Defendant Qaqi was served on March 30, 2019, with a response due April 20, 2019.
(Docket No. 15). As of June 4, 2019, no response has been filed and Plaintiff has not
filed a Default Application.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within five days of
the entry of this Order, why Defendant Qaqi should not be dismissed for lack of
prosecution. The Court will accept one of the following:

   1. BY DEFENDANT: Response to the FAC or Application for Stay and Early
      Mediation by Defendant Qaqi;

   2. BY PLAINTIFF: Default Application as to Defendant Qaqi.


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
Case 5:19-cv-00162-MWF-SP Document 23 Filed 06/04/19 Page 3 of 3 Page ID #:84


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                           CIVIL MINUTES—GENERAL

Case No. EDCV 19-162-MWF (AFMx)                            Date: June 4, 2019
Title:   James Rutherford v. La Placita Party Time, et al.
      Plaintiff’s failure to respond will be deemed abandonment of this action and the
Court will immediately dismiss it for lack of prosecution.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
